Case 2:14-cr-00011-JPH-CMM Document 109 Filed 04/12/21 Page 1 of 9 PageID #: 454




                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF INDIANA



  UNITED STATES OF AMERICA                                Case No. 2:14-cr-11-JPH-CMM-02

                                                          ORDER ON MOTIONS FOR
  v.                                                      SENTENCE REDUCTION UNDER
                                                          18 U.S.C. § 3582(c)(1)(A)
  BRADLEY CLOUGH                                          (COMPASSIONATE RELEASE)




        Upon motions of ☒ the defendant ☐ the Director of the Bureau of Prisons for a reduction

 in sentence under 18 U.S.C. § 3582(c)(1)(A), and after considering the applicable factors provided

 in 18 U.S.C. § 3553(a) and the applicable policy statements issued by the Sentencing Commission,


 IT IS ORDERED that the motions are:


 ☒ DENIED.


 ☐ DENIED WITHOUT PREJUDICE.


 ☐ OTHER:


 ☒ FACTORS CONSIDERED: See attached opinion.
Case 2:14-cr-00011-JPH-CMM Document 109 Filed 04/12/21 Page 2 of 9 PageID #: 455




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF INDIANA
                                     TERRE HAUTE DIVISION

 UNITED STATES OF AMERICA,                                 )
                                                           )
                                 Plaintiff,                )
                                                           )
                            v.                             )     No. 2:14-cr-00011-JPH-CMM
                                                           )
 BRADLEY CLOUGH,                                           ) -02
                                                           )
                                 Defendant.                )

                                                  ORDER

         Defendant Bradley Clough has filed motions seeking compassionate release under § 603

 of the First Step Act of 2018, which is codified at 18 U.S.C. § 3582(c)(1)(A). Dkts. 85, 97. Mr.

 Clough seeks immediate release from incarceration, or, in the alternative, to serve the remainder

 of his custodial term on home confinement. 1 Dkts. 97, 100. For the reasons explained below, his

 motions are DENIED.

 I.      Background

         In November 2015, Mr. Clough pled guilty to one count of conspiracy to possess with the

 intent to distribute and to distribute 500 grams or more of methamphetamine, in violation of 21

 U.S.C. §§ 841(a)(1) and 846. Dkts. 68, 69. The Court sentenced Mr. Clough to 192 months of

 imprisonment, to be followed by 5 years of supervised release. Dkt. 69. According to the Bureau

 of Prisons (BOP), Mr. Clough's projected release date with good-time credit is November 18, 2027.


         1  Pursuant to statute, the location of a prisoner's confinement is the sole province of BOP, and its
 placement decisions are "not reviewable by any court." 18 U.S.C. § 3621(b). The Court therefore does not
 have the authority to order the remainder of Mr. Clough's sentence to be served on home confinement. See
 United States v. Saunders, 986 F.3d 1076, 1078 (7th Cir. 2021) (district court lacks authority to order
 transfer to home confinement); United States v. Council, No. 1:14-CR-14-5, 2020 WL 3097461, at *7 (N.D.
 Ind. June 11, 2020); United States v. Neeley, No. 1:14-cr-00096, 2020 WL 1956126, at *2 (S.D. Ind. Apr.
 23, 2020).


                                                      2
Case 2:14-cr-00011-JPH-CMM Document 109 Filed 04/12/21 Page 3 of 9 PageID #: 456




        Mr. Clough is 60 years old. He is currently incarcerated at FCI Ashland in Ashland,

 Kentucky. As of April 12, 2021, the BOP reports that no inmates and 3 staff members at FCI

 Ashland have active cases of COVID-19; it also reports that 322 inmates at FCI Ashland have

 recovered from COVID-19 and that 6 inmates at FCI Ashland have died from the virus.

 https://www.bop.gov/coronavirus/ (last visited Apr. 12, 2021).

        In August 2020, Mr. Clough filed a pro se motion for compassionate release. Dkt. 85. The

 Court appointed counsel, dkt. 89, appointed counsel filed an amended motion for compassionate

 release and supporting memorandum, dkt. 97, the United States responded, dkt. 99, and Mr.

 Clough replied, dkt. 100. Thus, the motions are now ripe for decision.

 II.    Discussion

         Mr. Clough seeks immediate release based on "extraordinary and compelling reasons" as

 set forth in 18 U.S.C. § 3582(c)(1)(A)(i). Dkt. 97. Specifically, he contends that his underlying

 medical conditions (advanced age, hypertension, obesity and type 2 diabetes mellitus), which make

 him more susceptible to severe complications from COVID-19, combine with the BOP's inability

 to control COVID-19 outbreaks in their facilities to establish extraordinary and compelling reasons

 to reduce his sentence to time served. Id. In response, the United States argues that Mr. Clough

 remains a danger to the community if released and that the sentencing factors in 18 U.S.C.

 § 3553(a) do not favor release. Dkt. 99.

        The general rule is that sentences imposed in federal criminal cases are final and may not

 be modified. 18 U.S.C. § 3582(c). Under one exception to this rule, a court may reduce a sentence

 upon finding there are "extraordinary and compelling reasons" that warrant a reduction. 18 U.S.C.

 § 3582(c)(1)(A)(i). Before the First Step Act, only the Director of the Bureau of Prisons

 ("BOP") could file a motion for a reduction based on "extraordinary and compelling reasons."



                                                 3
Case 2:14-cr-00011-JPH-CMM Document 109 Filed 04/12/21 Page 4 of 9 PageID #: 457




 Now, a defendant is also permitted to file such a motion after exhausting administrative

 remedies. See First Step Act of 2018, Pub. L.N. 115-391, 132 Stat. 5194, 5239 (2018). The

 amended version of the statute states:

         [T]he court, upon motion of the Director of the Bureau of Prisons, or upon motion
         of the defendant after the defendant has fully exhausted all administrative rights to
         appeal a failure of the Bureau of Prisons to bring a motion on the defendant's behalf
         or the lapse of 30 days from the receipt of such a request by the warden of the
         defendant's facility, whichever is earlier,[2] may reduce the term of imprisonment
         (and may impose a term of probation or supervised release with or without
         conditions that does not exceed the unserved portion of the original term of
         imprisonment), after considering the factors set forth in section 3553(a) to the
         extent that they are applicable, if it finds that—

                   (i) extraordinary and compelling reasons warrant such a reduction;
                   or

                   (ii) the defendant is at least 70 years of age, has served at least 30
                   years in prison, pursuant to a sentence imposed under section
                   3559(c), for the offense or offenses for which the defendant is
                   currently imprisoned, and a determination has been made by the
                   Director of the Bureau of Prisons that the defendant is not a danger
                   to the safety of any other person or the community, as provided
                   under section 3142(g);

         and that such a reduction is consistent with applicable policy statements issued by
         the Sentencing Commission . . . .

 18 U.S.C. § 3582(c)(1)(A).

         Congress directed the Sentencing Commission to "describe what should be considered

 extraordinary and compelling reasons for sentence reduction, including the criteria to be applied

 and a list of specific examples." 28 U.S.C. § 994(t). It directed that "[r]ehabilitation of the

 defendant alone shall not be considered an extraordinary and compelling reason." Id. Before

 passage of the First Step Act, the Sentencing Commission promulgated a policy statement

 regarding compassionate release under § 3582(c). U.S.S.G. § 1B1.13.


         2   The United States concedes that Mr. Clough has exhausted his administrative remedies. Dkt. 99
 at 2.
                                                     4
Case 2:14-cr-00011-JPH-CMM Document 109 Filed 04/12/21 Page 5 of 9 PageID #: 458




        Section 1B1.13 sets forth the following considerations. First, whether "[e]xtraordinary and

 compelling reasons warrant the reduction" and whether the reduction is otherwise "consistent with

 this policy statement." U.S.S.G. § 1B1.13(1)(A), (3). Second, whether the defendant is "a danger

 to the safety of any other person or to the community, as provided in 18 U.S.C. § 3142(g)."

 U.S.S.G. § 1B1.13(2). Finally, consideration of the sentencing factors in 18 U.S.C. § 3553(a), "to

 the extent they are applicable." U.S.S.G. § 1B1.13.

        As to the first consideration, Subsections (A)-(C) of Application Note 1 to § 1B1.13

 identify three specific "reasons" that qualify as "extraordinary and compelling": (A) terminal

 illness diagnoses or serious conditions from which a defendant is unlikely to recover and which

 "substantially diminish[]" the defendant's capacity for self-care in prison; (B) aging-related health

 decline where a defendant is over 65 years old and has served at least ten years or 75% of his

 sentence, whichever is less; or (C) certain family circumstances (the death or incapacitation of the

 caregiver of the defendant's minor child or the incapacitation of the defendant's spouse or

 registered partner when the defendant would be the only available caregiver for the spouse or

 registered partner). U.S.S.G. § 1B1.13, Application Note 1(A)–(C). Subsection (D) adds a catchall

 provision for "extraordinary and compelling reason[s] other than, or in combination with, the

 reasons described in subdivisions (A) through (C)," "[a]s determined by the Director of the Bureau

 of Prisons." Id., Application Note 1(D).

        The policy statement in § 1B1.13 addresses only motions from the Director of the

 BOP. Id. ("Upon the motion of Director of the Bureau of Prisons under 18 U.S.C. § 3582(c)(1)(A),

 the court may reduce a term of imprisonment . . . "). It has not been updated since the First Step

 Act amended § 3582(c)(1)(A) to address motions that are filed by prisoners. As a result, the

 Sentencing Commission has not yet issued a policy statement "applicable" to motions filed by



                                                  5
Case 2:14-cr-00011-JPH-CMM Document 109 Filed 04/12/21 Page 6 of 9 PageID #: 459




 prisoners. United States v. Gunn, 980 F.3d 1178, 1180–81 (7th Cir. 2020). And, in the absence of

 an applicable policy statement, the portion of § 3582(c)(1)(A) requiring that a reduction be

 "consistent with the applicable policy statements issued by the Sentencing Commission" does not

 curtail a district court judge's discretion. Id. at 1180. Nonetheless, the Commission's analysis in

 § 1B1.13 can guide a court's discretion without being conclusive. Id. As to motions brought under

 the "catchall" provision in Subsection (D), district judges should give the Director of the BOP's

 analysis substantial weight (if he has provided such an analysis), even though those views are not

 controlling. Id.

         Accordingly, the Court evaluates motions brought under the "extraordinary and

 compelling" reasons prong of § 3582(c)(1)(A) with due regard for the guidance provided in

 § 1B1.13 by deciding: (1) whether a defendant has presented an extraordinary and compelling

 reason warranting a sentence reduction; (2) whether the defendant presents a danger to the safety

 of any other person or to the community, as provided in 18 U.S.C. § 3142(g); and (3) whether the

 applicable sentencing factors in § 3553(a) favor granting the motion.

         Mr. Clough does not suggest that Subsections (A)-(C) of Application Note 1 to § 1B1.13

 provide him with an extraordinary and compelling reason warranting release. Instead, he asks the

 Court to exercise its broad discretion to find an extraordinary and compelling reason warranting

 release in this case. 3

         Mr. Clough claims that extraordinary and compelling reasons warrant a sentence reduction

 in this case because he has various conditions (including advanced age, hypertension, obesity and


         3 In keeping with the Seventh Circuit's instruction in United States v. Gunn, 980 F.3d 1178, 1180–
 81 (7th Cir. 2020), the Court has considered the rationale provided by Mr. Clough's warden in denying Mr.
 Clough's administrative request for relief. Mr. Clough's warden appears not to have considered the
 possibility that Mr. Clough could show an "extraordinary and compelling reason" under Subsection (D) of
 the policy statement and instead focused only on Subsection (A). See dkt. 97-2. Thus, the warden's decision
 provides little guidance to the Court's analysis.
                                                     6
Case 2:14-cr-00011-JPH-CMM Document 109 Filed 04/12/21 Page 7 of 9 PageID #: 460




 type 2 diabetes) that increase his risk of experiencing severe COVID-19 symptoms. Dkt. 97. The

 United States concedes that Mr. Clough has shown extraordinary and compelling reasons

 potentially warranting a sentence reduction based on his medical conditions and corresponding

 risk of experiencing severe COVID-19 symptoms, dkt. 97 at 5, so the Court assumes without

 deciding that's the case.

        This does not end the analysis, however, because the Court finds that the applicable

 § 3553(a) sentencing factors weigh against granting Mr. Clough's compassionate release. The

 factors are: (1) the nature and circumstances of the offense and the history and characteristics of

 the defendant; (2) the need for the sentence imposed (a) to reflect the seriousness of the offense,

 to promote respect for the law, and to provide just punishment for the offense; (b) to afford

 adequate deterrence to criminal conduct; (c) to protect the public from further crimes of the

 defendant; and (d) to provide the defendant with needed educational or vocational training,

 medical care, or other correctional treatment in the most effective manner; (3) the kinds of

 sentences available; (4) the kinds of sentence and the sentencing range established for the

 defendant's crimes; (5) any pertinent policy statement issued by the Sentencing Commission; (6)

 the need to avoid unwarranted sentence disparities among defendants with similar records who

 have been found guilty of similar conduct; and (7) the need to provide restitution to any victims of

 the offense. 18 U.S.C. § 3553(a). The Court will address those factors that are applicable to Mr.

 Clough's motion.

        Here, Mr. Clough suffers from at least two medical conditions that can make him more

 likely to get severely ill if he contracts COVID-19. See https://www.cdc.gov/coronavirus/2019-

 ncov/need-extra-precautions/people-with-medical-conditions.html (last visited Apr. 12, 2021)

 (identifying obesity and type 2 diabetes as conditions that can make you more likely to get severely



                                                  7
Case 2:14-cr-00011-JPH-CMM Document 109 Filed 04/12/21 Page 8 of 9 PageID #: 461




 ill from COVID-19). While FCI Ashland previously experienced a significant outbreak of COVID-

 19, the BOP's efforts to control the virus among the inmate population appear to be having the

 intended effect. https://www.bop.gov/coronavirus/ (last visited Apr. 12, 2021) (showing that 322

 inmates at FCI Ashland have recovered from COVID-19 and that no inmates have active cases).

 Moreover, the BOP has is in the process of vaccinating inmates against COVID-19, see

 https://www.bop.gov/coronavirus/ (last visited Apr. 12, 2021). As of April 12, 2021, 100 inmates

 and 120 staff members at FCI Ashland have received both doses of the COVID-19 vaccine. Id.

 That said, the nature of prisons means that the virus can spread quickly and that inmates have little

 ability to protect themselves from the virus. In short, the Court is aware of the risk that Mr. Clough

 faces from COVID-19 and has given it appropriate weight as a characteristic of Mr. Clough in its

 consideration of the § 3553(a) factors.

        Also weighing in his favor under the Court's § 3553(a) analysis, Mr. Clough has not had

 any disciplinary infractions during his 6 ½ years of incarceration. He has also earned his GED,

 completed programming, including drug education, and served as a unit orderly. The BOP has

 assessed him as a low risk for recidivism and given him a minimum-security classification.

        Several 3553(a) factors weight against Mr. Clough, including the nature and circumstances

 of the offense which involved Mr. Clough being responsible for approximately 900 grams of

 methamphetamine. Dkt. 65. Mr. Clough also has several significant felony convictions in his

 criminal history including: (1) possession of a controlled dangerous substance in 2000; (2) dealing

 in a controlled dangerous substance in 2000; and (3) dealing in methamphetamine in 2003. Dkt.

 65. Finally, also weighing against him, Mr. Clough has completed only about half of his sentence

 and is not scheduled for release for another 6 ½ years.




                                                   8
Case 2:14-cr-00011-JPH-CMM Document 109 Filed 04/12/21 Page 9 of 9 PageID #: 462




        Considering these factors, the Court finds that releasing Mr. Clough early would not: reflect

 the seriousness of the offense; promote respect for the law; provide just punishment for the offense;

 afford adequate deterrence to criminal conduct; or protect the public from further crimes. The

 Court is sympathetic to the risks Mr. Clough faces from COVID-19 but does not find that those

 risks warrant releasing him from incarceration at this time. See United States v. Saunders, 986 F.3d

 1076, 1078 (7th Cir. 2021) (affirming denial of motion for compassionate release where district

 court found that § 3553(a) factors weighed against release despite COVID-19 risk because

 defendant committed serious offense and had only served one-third of sentence); United States v.

 Ebbers, No. S402-CR-11443VEC, 2020 WL 91399, at *7 (S.D.N.Y. Jan. 8, 2020) (in evaluating

 a motion for compassionate release, the court should consider whether the § 3553(a) factors

 outweigh the "extraordinary and compelling reasons" warranting compassionate release, and

 whether compassionate release would undermine the goals of the original sentence).

 III.   Conclusion

        For the reasons stated above, Mr. Clough's motions for compassionate release, dkts. [85]

 and [97], are denied.

 SO ORDERED.
 Date: 4/12/2021




 Distribution:

 All Electronically Registered Counsel




                                                  9
